Citation Nr: 1027100	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  91-35 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for a 
duodenal ulcer, post-operative vagotomy, hemigastrectomy and 
gastrojejunostomy.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 1990 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas that denied an evaluation in excess of 20 percent for 
post-operative duodenal ulcer.  A subsequent rating decision by 
the Muskogee, Oklahoma RO in July 2000 increased the rating to 30 
percent disabling effective from February 14, 1990, the date of 
the Veteran's original claim for an increased evaluation.

Also on appeal is a November 1999 rating decision of the Muscogee 
RO that denied entitlement to a TDIU.

The Veteran testified before a Hearing Officer of the North 
Little Rock RO in October 1990.  A transcript of that hearing is 
associated with the claims files.

This case has been previously remanded by the Board on multiple 
occasions, most recently in October 2009.  The case has now been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's duodenal ulcer, post-operative vagotomy, 
hemigastrectomy and gastrojejunostomy are manifested by pain and 
recurrent diarrhea but not by stricture, continuing gastric 
retention, anemia, weight loss, or recurrent incapacitating 
episodes averaging 10 days or more duration at least four or more 
times per year.  

2.  The Veteran does not have a single service-connected 
disability rated as 60 percent or more disabling and does not 
have multiple service-connected disabilities of which one is 
rated as 40 percent or more disabling and having a combined 
evaluation of at least 60 percent.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
duodenal ulcer, post-operative vagotomy, hemigastrectomy and 
gastrojejunostomy are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7348 (2009).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking higher rating for duodenal hernia 
disability is also seeking entitlement to a TDIU.  The Board will 
first discuss certain preliminary matters and will then address 
the legal criteria and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  However, the Court also stated 
that the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not error 
and that in such cases, the claimant is entitled to "VCAA-
content complying notice and proper subsequent VA process."  Id. 
at 120.

The rating decisions on appeal were issued prior to enactment of 
the VCAA.  The originating agency provided the required notice in 
a letter mailed in November 2004 and a Supplemental Statement of 
the Case mailed in December 2008.  Although the required notice 
was not sent until years after the enactment of the VCAA, the 
Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claims.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
either claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claims herein decided.  In this 
regard, the Board notes that service treatment records (STRs), 
Social Security Administration (SSA) records, and VA treatment 
records were obtained.  The Board remanded the case in October 
2009 with the direction that the originating agency should 
request treatment records from Lindsay Memorial Hospital and/or 
Joseph Harp Correction Center showing 
esophagogastroduodenoscopies (EGDs) or upper gastrointestinal 
(GI) series; these records were obtained and were considered by 
the originating agency in its most recent adjudication in 
December 2009.

The Veteran has been afforded appropriate VA medical 
examinations, most recently in September 2008; the examinations 
in April 2003 and in September 2008 were provided by physicians 
who visited the Veteran at his place of incarceration.  The 
Veteran's representative asserts the examinations were inadequate 
because the examiners on both occasions performed their 
examinations in a holding cell rather than the prison infirmary.  
However, the competency of a VA examiner is presumed, absent a 
showing of some evidence to the contrary.  Hilkert v. West, 12 
Vet. App. 145 (1999).  Accordingly, the Board has no reason to 
question the judgment of the physician in performing the 
examination in the best location available at the time. 

Neither the Veteran nor his representative has asserted there is 
any existing evidence that should be obtained before the Board 
adjudicates this appeal, nor is the Board aware of any such 
evidence.  Therefore, the Board is also satisfied that the 
originating agency has complied with VA's duty to assist the 
Veteran in the development of these claims.

The Board will therefore address the merits of the claims.




Entitlement to an Increased Rating

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  However, 38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

In this case, the Veteran has been diagnosed with duodenal ulcer, 
post-operative vagotomy, hemigastrectomy and gastrojejunostomy.  

The RO has evaluated the disability under Diagnostic Code 7348 
(vagotomy with pyloroplasty or gastroenterostomy).  The rating 
criteria are as follows.  A rating of 30 percent is awarded for 
symptoms and confirmed diagnosis of alkaline gastritis or of 
confirmed persisting diarrhea.  A rating of 40 percent is awarded 
for demonstrably confirmative post-operative complications of 
stricture or continuing gastric retention.

Alternatively, duodenal ulcers may be rated under the criteria of 
DC 7305.  The rating criteria are as follows: A rating of 20 
percent is awarded for moderate symptoms (recurring episodes of 
severe symptoms two or three times per year averaging 10 days or 
more in duration at least four or more times per year).  A rating 
of 40 percent is awarded for moderately severe symptoms (less 
than severe but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times per 
year).  A rating of 60 percent is awarded for severe symptoms 
(pain only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent  hematemesis or melena, with manifestations 
of weight loss productive of definite impairment of health.

Finally, the disorder may be rated under the provisions of DC 
7308 (postgastrectomy syndrome) as follows.  A rating of 30 
percent is assigned for moderate symptoms with less frequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  A 60 percent rating is assigned for severe symptoms 
associated with nausea, sweating, circulatory disturbances after 
meals, diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability except as discussed below.  

The Veteran's claim was received in February 1990..

The Veteran underwent esophagastroduodenoscopy and upper 
gastrointestinal (GI) series by VA in May 1989.  The diagnostic 
was essentially normal in regard to GI symptoms.  The 
introductory remarks note a history of hepatitis B infection 
since 1987 with associated elevated liver function tests and 
associated symptoms of weight loss, decreased energy, depression, 
loss of appetite, and feelings of worthlessness.  The Veteran 
also stated he was unable to work as a truck driver due to his 
hepatitis.  In terms of GI history, the clinician noted stomach 
surgery times three, most recently in 1981, with numerous 
anastomosis including vagotomy, antrectomy and Billroth II 
gastrectomy.  The clinical impression was active hepatitis A 
infection as well as chronic hepatitis B infection.  The primary 
treatment diagnosis was adjustment disorder with depressed mood, 
although peptic ulcer disease was noted among the comorbidities 
and complications (as were hepatitis B chronic active infection, 
hepatitis A active infection and eczema).

The Veteran had a VA GI examination in August 1989 in which he 
reported weakness, loss of appetite, painful liver, occasional 
loss of consciousness, loss of interest in sex, lack of energy 
and difficulty swallowing.  An upper GI series was within normal 
limits (normal esophagus and apparent postoperative for Billroth 
II with open anastomosis and no evidence of any recurrent 
ulcerative disease).  The examiner stated that the primary 
diagnosis for the Veteran's current symptoms appeared to be 
chronic hepatitis.

A September 1989 letter from Dr. Christopher Edge, an osteopath, 
states Dr. Edge had evaluated the Veteran for complaints of 
abdominal pain; the Veteran was subsequently referred to Normal 
Regional Hospital.  The eventual diagnosis was chronic 
pancreatitis with associated nausea, occasional emesis, and 
occasional intractable pain.  The Veteran also had diagnoses of 
chronic hepatitis B, mild gastritis (emphasis added), obstructive 
pulmonary disease and suspected alcoholic cirrhosis.

Clinical notes are of record from Norman Regional Hospital 
showing inpatient treatment for recurring abdominal pain, 
possibly hepatitis or pancreatitis but noting multiple gastric 
surgeries for peptic ulcer disease (PUD).  Diagnostics were 
performed including computerized tomography (CT) scans and 
extensive laboratory tests; the latter indicated chronic liver 
disease.  Clinical examination showed some epigastric tenderness 
with radiation to the right upper quadrant, and the lower abdomen 
was tender in general.  The discharge summary shows principal 
discharge diagnosis of acute/chronic pancreatitis; the secondary 
diagnosis was chronic obstructive pulmonary disease (COPD); the 
tertiary diagnoses were hiatal hernia, status post chronic 
hepatitis, cephalgia secondary to degenerative arthritis of the 
cervical spine, and gastritis. 

VA GI clinic notes in March 1990 show complaints of occasional 
symptoms including nausea with meals, vomiting, black tarry 
stools, diarrhea and trouble swallowing.  The clinical impression 
was chronic hepatitis, chronic pancreatitis by  history, 
gastritis and peptic ulcer disease (PUD) status post several 
stomach and abdominal surgeries including partial gastrectomy, 
and a number of other symptoms and disorders.

The Veteran had a VA medical examination in May 1990 during which 
he complained of occasional vomiting and frequent epigastric and 
right upper quadrant pains; he denied chills, fever, night 
sweats, hematemesis, melena, and diarrhea.  The Veteran's weight 
was noted to be essentially stable, and the examiner noted the 
Veteran to be small of frame but normally nourished.  On 
examination a midline incision was noted from the umbilicus to 
the xiphoid process.  There was mild tenderness to palpation of 
the upper abdomen.  There was no evident enlargement of the liver 
or spleen.  There was no evidence of icterus, and bowel sounds 
were normal.  Hernia was not present.  The examiner diagnosed 
postoperative status, vagotomy, pyloroplasty and hemigastrectomy 
with gastrojejunostomy for PUD.  The examiner also diagnosed 
chronic pancreatitis, chronic hepatitis B and chronic bronchitis.  

In July-August 1990 the Veteran underwent VA inpatient treatment 
for complaints of mid-epigastric and right upper quadrant pain, 
described as deep grabbing pain that lasted 3-5 minutes per 
episode and occurred several times throughout the day and night.  
Symptoms had been occurring for approximately 7 days and were 
exacerbated by food.  The Veteran endorsed nausea with the pain 
but denied vomiting; he also endorsed diarrhea for the week prior 
to treatment.  Esophagogastroduodenoscopy (EGD) showed one large 
gastric ulcer; ultrasound of the liver and bladder were 
suspicious for gallstones.  The primary diagnosis was chronic 
active hepatitis B, with gastric ulcer listed as a comorbidity or 
complication.

The Veteran testified before an RO Hearing Officer in October 
1990 that he currently had severe medical problems related to 
hepatitis infection (which he attributed to VA medical treatment 
in 1981), chronic liver disease associated with the hepatitis, 
and pancreas.  In regard to gastric symptoms the Veteran 
testified he could not eat much without his stomach and pancreas 
hurting; he also had to eat more slowly than others.  He reported 
occasional vomiting and occasional bloody stools.  

The Veteran underwent VA EGD and flexible sigmoidoscopy in 
November 1990 due to a complaint of long history of chronic 
abdominal pain believed to be secondary to chronic ulcer disease, 
chronic pancreatitis and chronic hepatitis B infection.  EGD 
revealed status post antrectomy and gastric bezoar; there was no 
evidence of ulcer disease but possibility of bowel reflux 
gastritis.  Sigmoidoscopy showed internal hemorrhoids.  The 
discharge diagnoses were gastric bezoar and bowel reflux 
gastritis.

The Veteran underwent another VA EGD, with ultrasound of the 
abdomen, in January 1993 due to a complaint of constant mid-
epigastric pain since being diagnosed with hepatitis in 1986.  
The clinician noted a history of hepatitis B, duodenal ulcers, 
chronic pancreatitis and hypoglycemia.  The Veteran reported the 
pain as a sharp shooting pain radiating to the left kidney and 
constant through changes in position, activity and food eaten.  
He denied vomiting or diarrhea but endorsed decreased appetite, 
while melanotic stools, malodorous urine and occasional nausea.  
On examination there was slight tenderness in the right upper 
quadrant area.  EGD revealed no evidence of PUD, esophageal 
abnormalities or gastritis; the only possible abnormality from 
the EGD was malabsorption associated with the pancreas.  
Ultrasound of the abdomen was normal.  The diagnosis was chronic 
abdominal pain secondary to chronic pancreatitis, chronic 
hepatitis B and C and PUD.

The Veteran also had a VA gastric biopsy of the anastomotic site 
in January 1993 to rule out PUD; there was no resultant 
pathologic diagnosis.

The Veteran had a VA upper GI in January 1994 that showed 
extensive post-surgical changes with benign-appearing granulomas 
in the area of the spleen; the esophagus was unremarkable and the 
stomach and duodenum revealed extensive post-surgical changes but 
no evidence of ulcerations.

VA abdominal ultrasound in February 1994 showed evidence of 
decreased ethogenicity consistent with acute pancreatitis and 
small calcification in the spleen consistent with calcified 
granuloma.
  
The Veteran had a VA examination in March 1994 in which he 
reported having undergone four stomach surgeries, the most recent 
in 1981, which he asserted had resulted in involvement of his 
pancreas and liver.  He reported that since 1981 he had had 
chronic abdominal pain, recurrent cramps, and intermittent nausea 
and vomiting.  His bowel movements were usually watery although 
not diarrhea.  He stated that any food seemed to cause nausea.  
The Veteran's current weight was 139 pounds, just short of his 
highest weight of 145 pounds.  Laboratory tests were grossly 
normal although hepatitis profile was positive for hepatitis B 
core antibody.  On examination the Veteran was in no apparent 
distress, bowel sounds were active and there was no tenderness to 
palpation.  The examiner's impression was postoperative PUD with 
vagotomy, hemigastrectomy and gastrojejunostomy, symptomatic; 
positive hepatitis B core antibody with normal liver function 
tests; and history of pancreatitis, inactive on present 
examination.

The Veteran had a VA EGD in August 1994 for evaluation of 
dyspepsia.  The esophagus was normal but surgical changes were 
present.  The impression was surgical changes of the stomach but 
otherwise normal EGD.

VA X-ray examination of the abdomen in May 1995 showed clips in 
the upper right quadrant but the abdomen was otherwise within 
normal limits.

A rating decision in July 2000 granted a 30 percent rating under 
DC 7348 based on reported persistent diarrhea.

A physical examination report dated in September 2001, apparently 
conducted in prison, notes the abdomen as abnormal on examination 
due to epigastric tenderness as well as scars.

The Veteran submitted a letter in October 2002 asserting that he 
was having chronic abdominal pain that was not being taken 
seriously by medical personnel at the prison in which he was 
incarcerated.  The Veteran stated he had a stomach obstruction 
that restricted him to eating only one sandwich before feeling 
full; if he attempted to eat more than that amount the food would 
come back up his throat undigested.  

The Veteran had a VA medical examination in April 2003 in which 
the examiner reviewed the claims files prior to the examination.  
The Veteran reported that his symptoms had become worse since the 
last rating examination.  Specifically, he would become full very 
quickly and therefore would eat just one meal per day; eating any 
more than that would result in muscle spasms and cramps radiating 
into the left arm and shoulder.  The Veteran reported stomach 
cramps mostly at night and causing sleep disturbance; he endorsed 
nausea without vomiting but denied any symptoms of hematemesis or 
rectal bleeding.  He endorsed stomach aches three times per day 
and lasting five minutes, without precipitating factors.  He 
denied taking any medication for the abdominal symptoms but 
reported taking pancreas medication with meals.  On examination 
the Veteran weighed approximately 160 pounds.  The abdomen was 
soft and positive for tenderness with palpation of the left lower 
quadrant, right upper quadrant and epigastric area.  Bowel sounds 
were present in all four quadrants and there were no masses.  The 
shape of the abdomen was normal and there were no ventral 
hernias.  The examiner was unable to obtain upper GI studies 
because the Veteran was being examined in a holding cell in a 
state correctional facility.  The examiner diagnosed duodenal 
ulcer discharge, status post vagotomy, hemigastrectomy, and 
gastrojejunostomy, the condition being chronically symptomatic.

The examiner noted the Veteran had not reported any symptoms of 
hematemesis, melena or significant weight loss; the examiner was 
unable to comment on possible abdominal adhesions and peptic 
ulcer without upper GI studies.  The Veteran's reports of early 
satiety and abdominal cramps are most likely a residual from 
multiple surgeries causing a decrease in size/capacity of the 
Veteran's stomach; the Veteran's symptoms are more likely related 
to surgery than to current PUD.

A March 2005 treatment report from the Oklahoma Department of 
Corrections shows EGD resulting in an impression of acute/chronic 
reflux esophagitis, Schatzki ring, bile reflux, delayed gastric 
emptying and shallow ulcer.  The treatment plan was to wait for 
pathology, treat with medication, repeat the EGD and possibly 
perform a screening colonoscopy.  Subsequent findings from 
Lindsay Municipal Hospital added a diagnosis of apparent Billroth 
I.

In April 2005, in response to the Veteran's inquiry, the Oklahoma 
Department of Corrections advised the Veteran that his recent 
medical treatment had been for reflux esophagitis with some bile 
reflux, slow stomach emptying and a small ulcer.

The Veteran had a VA medical examination in September 2008, once 
again performed in a holding cell with limited facilities.  The 
examiner reviewed the claims files and the VA treatment records.  
The Veteran complained of abdominal pain and reflux since 1981; 
he also complained of diarrhea occurring twice per day and 
characterized by loose stools.  He denied melena or hematochezia.  
The Veteran stated his abdominal pain is cramping in nature and 
constant.  He also complained of lower abdominal pain, 
characterized as a "gut-grabbing cramp" occurring 2 to 3 times 
per day and lasting about 30 seconds.  He complained of nausea 
occurring 4 to 5 times per week and lasting 5 minutes.  He also 
complained of abdominal distention and frequent flatulence and 
belching; he denied vomiting of hematemesis.  The Veteran 
currently weighed 186 pounds and stated he had gained weight 
steadily since being incarcerated, but his weight was now stable.

On examination the Veteran was well-nourished.  The abdomen was 
distended but soft, and slightly tender to palpation in the mid-
epigastrum and left lower quadrant.  There was no guarding or 
rebound.  There was no organomegaly, and bowel sounds were 
active.  The examiner diagnosed duodenal ulcer, postoperative 
vagotomy, hemigastrectomy and gastrojejunostomy, as well as 
chronic hepatitis B and chronic pancreatitis.

The examiner noted he had been asked to comment on the presence 
of abdominal adhesions, recurrent ulcers, anemia, weight loss, 
melena, hematemesis, and circulatory disturbances.  It was not 
possible to comment on any intra-abdominal adhesions without 
resorting to speculation, given that imaging studies were not 
possible under the circumstances of the Veteran's incarceration.  
The Veteran did not present a history consistent with recurrent 
ulcers, melena, hematemesis, circulatory disturbances or weight 
loss, and there was no anemia noted in the most current 
laboratory studies performed in 2003.  The Veteran had no signs 
of a currently active duodenal ulcer, although this could not be 
stated definitively because upper GI studies could not be 
performed due to incarceration.  The Veteran's current complaints 
of abdominal pain, stomach cramping, nausea and diarrhea are as 
likely as not due to gastroesophageal reflux disease (GERD).      

Finally, correctional institution treatment notes dated in June 
2009 show the Veteran was treated at Lindsay Municipal Hospital 
for four days and returned to prison with a diagnosis of dumping 
syndrome secondary to gastrectomy.  On examination the Veteran 
weighed 185 pounds and his abdomen was firm and round.  The 
Veteran reported having normal brown bowel movements, and bowel 
sounds were active in all four quadrants.  There was no edema.  
Of note, frequent blood monitoring did not show hypoglycemia.  
EGD was within normal limits; upper GI showed an impression of 
normal esophagus, Billroth I stomach without ulcers or gastritis, 
and normal duodenum.  In addition to dumping syndrome secondary 
to gastrectomy the diagnoses were chronic pancreatitis, hepatitis 
C and hypothyroidism. 

On review of the evidence above, the Board finds the criteria for 
increased rating of 40 percent are not shown under DC 7348 
(vagotomy with pyloroplasty or gastroenterostomy) because there 
is no evidence of either stricture or continuing gastric 
retention.  Similarly, increased rating of 40 percent is not 
warranted under DC 7305 (duodenal ulcer) because the evidence 
does not show anemia and weight loss or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four or 
more times per year.  

The Veteran's service representative suggests the disability 
should be rated under DC 7308 (postgastrectomy syndrome) due to 
the recent diagnosis of "dumping syndrome."  However, increased 
rating of 40 percent under that diagnostic code requires evidence 
of weight loss, and in this case the record clearly shows the 
Veteran's weight has increased steadily during the period under 
review.

The Board has considered whether the disability may be rated 
under DC 7301 (adhesions of the peritoneum) in that the Veteran 
has complained of symptoms consistent with adhesions.  A note 
included in DC 7301 states ratings for adhesions will be 
considered when there is history of operative or other traumatic 
or infectious (intraabdominal) process and at least two of the 
following: disturbance of motility, actual partial obstruction, 
reflux disturbances, presence of pain.  However, rating in excess 
of 30 percent under this DC requires definite partial obstruction 
shown by X-ray, which is not present in this case.  Accordingly, 
rating under DC 7301 is not for application.

In sum, there is no schedular basis on which a rating in excess 
of 30 percent may be assigned.  Further, the criteria for higher 
rating were not shown at any point during the period under 
appeal, so "staged rating" is not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has 
considered the lay evidence offered by the Veteran in the form of 
his correspondence to VA during the course of his appeal.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   However, even 
affording the Veteran full competence in reporting his symptoms, 
he has not described symptoms that would entitle him to higher 
rating under the criteria of any of the applicable diagnostic 
codes discussed in detail above. 

The Board has considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The 
Court has held that the threshold factor for extra-schedular 
consideration is a finding on part of the RO or the Board that 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for the disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required any hospitalizations for the service-connected 
disability on appeal, and that the manifestations of his 
disability are those specifically contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment from the disability on appeal would be to a 
compensable degree.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is not in 
order.

Entitlement to a TDIU

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate, "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation in 
the community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  38 
C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disability if the service-connected disability is rated 
at 60 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

Analysis

The Veteran has two service-connected disabilities: duodenal 
ulcer with postoperative vagotomy, hemigastrectomy and 
gastrojejunostomy, rated as 20 percent disabling from November 1, 
1981, to February 14, 1990 and as 30 percent disabling from that 
date; and diabetes mellitus, Type II, rated as 20 percent 
disabling from May 10, 2002.  His combined evaluation for 
compensation has been 20 percent from November 1, 1981; 30 
percent from May 14, 1990; and, 40 percent from May 10, 2002.  
Accordingly, the Veteran has not met the schedular criteria for 
assignment of a TDIU at any time during the period under review.

The Veteran reported to VA clinicians in June 1989 that he had 
not been able to resume work as a truck driver since being 
diagnosed with a hepatitis infection in 1987.

A VA GI clinic note in March 1990 shows the Veteran reported he 
had not worked in 2.5 years due to chronic hepatitis; the Veteran 
stated he got turned down for jobs and that he was tired all the 
time.

Letters from prospective employers include a letter from 
Vicksburg Village Apartments stating the Veteran was rejected for 
employment in January 1990 because his health problems prevented 
him from doing work such as painting.  A letter from C.B Anthony 
Department Stores states the Veteran was rejected for employment 
in January 1990 because his health condition prevented him from 
prolonged standing.  Finally, a letter from Kettle Restaurants 
states the Veteran was rejected for employment because he had 
health problems that prevented him from working with food.

The Veteran testified before a Hearing Officer at the RO in 
October 1990 that he had last worked three years before and that 
he was unable to work due to stomach pain, which he described as 
pain associated with the pancreas, ulcers and liver all together.  
The Veteran stated he had a seventh-grade education.  In regard 
to employment, the Veteran had been a truck driver until he was 
diagnosed with hepatitis.

A December 1990 decision by an SSA Administrative Law Judge held 
the Veteran met the SSA criteria for unemployable due to 
disability effective from September 15, 1989, although he had 
last worked in August 1987.  The Veteran's disabling conditions 
were enumerated as chronic pancreatitis, COPD, history of 
hepatitis with active hepatocellular disease, cephalgia secondary 
to cervical arthritis, gastritis, hernia, depression, and history 
of alcohol abuse.

A subsequent SSA determination in December 1995 continued the 
Veteran's SSA disability based on a determination his situation 
had not improved.  The primary diagnoses shown on the disability 
determination were chronic liver disease and cirrhosis; the 
secondary diagnosis was disorders of the back, discogenic and 
degenerative.

Records from the Oklahoma Department of Corrections show the 
Veteran was convicted of multiple offenses in December 1997 and 
sentenced to prison terms ending in 2078.

The Veteran asserted in his formal claim for TDIU, received in 
May 1999, that he had last worked in 1986 as a truck driver; 
during that time he was constantly ill with hepatitis (which he 
asserted he had contracted due to VA surgery) but had kept 
working because he had to support his son.

The Veteran had a VA medical examination in April 2000 in which 
he reported history of four stomach operations, the most recent 
in 1981, and history of other medical problems including 
gastritis and hepatitis that he believed he contracted by 
transfusion.  The Veteran reported cramping in the intestines and 
constant pain; he also reported loose stools and diarrhea and 
nausea after meals.  He reported occasional night sweats and 
denied constipation or anemia.  The Veteran had gained 5 pounds 
over the past two years.  On physical examination the abdomen was 
soft and had good bowel sounds and some epigastric tenderness.  
The examiner diagnosed status post hemigastrectomy, vagotomy and 
gastrojejunostomy, and PUD manifested by duodenal ulcers.

The Veteran submitted a letter in October 2002 asserting that the 
reason he was not currently working was his chronic abdominal 
pain (that, and the fact he was currently incarcerated).

The Veteran had a VA medical examination in April 2003.  The 
examiner reviewed the claims files and examined the Veteran, 
noting symptoms associated with the service-connected duodenal 
ulcer, post-operative vagotomy, hemigastrectomy and 
gastrojejunostomy as well as the nonservice-connected 
pancreatitis and hepatitis.  The examiner stated an opinion that 
the Veteran's reported symptoms and conditions should not 
significantly hinder his chances of obtaining and maintaining 
gainful employment.      

The Veteran had another VA medical examination in September 2008.  
The examiner reviewed the claims file and examined the Veteran.  
The Veteran reported he had worked as a truck driver from 1969 to 
1986, at which time he contracted hepatitis and was hospitalized; 
after that he went on SSA disability until he was incarcerated in 
1998.  The examiner noted all of the Veteran's service-connected 
and nonservice-connected symptomology and stated an opinion that 
the Veteran would not be limited in employment by the service-
connected duodenal ulcer, given his nonservice-connected 
disorders including neck and back injuries and history of 
alcoholism. 

As noted above, the Veteran does not meet the percentage criteria 
for award of a TDIU.  Therefore, the Board will address whether 
this case should  be referred to the Director the VA Compensation 
and Pension Service for extra-schedular consideration..

The Board has already found the criteria for referring the claim 
for an increased rating for gastrointestinal disability for 
extra-schedular consideration are not met.  In regard to the 
Veteran's other service-connected disability, diabetes mellitus 
Type II (rated at 20 percent), there is no indication that it is 
manifested by any symptoms or impairment not considered 
contemplated by the schedular criteria.

The Veteran has specifically argued that although he has been 
incarcerated since 1997, he should be awarded a TDIU for the 
period 1986 to 1997 during which he was unemployed.  The Board 
disagrees.  First, the Veteran's formal claim for a TDIU was 
received in May 1999, and the award of a TDIU cannot be 
considered more than one year prior to receipt of the claim.  
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).   Second, 
the record - including the Veteran's own consistent statements to 
medical providers and in his correspondence to VA and SSA - 
clearly shows he was rendered unemployable prior to incarceration 
not by his service-connected disabilities alone, but rather by 
nonservice-connected hepatitis, pancreatitis and spinal 
disorders; this adjudicative opinion is supported by the 
uncontroverted medical opinions of two VA examiners.

Finally, the Veteran's representative asserts that the Veteran 
would meet the criteria for a TDIU if service connection had been 
granted for peripheral neuropathy as secondary to the diabetes 
mellitus and if the diabetes mellitus were "properly rated."  
Service connection for peripheral neuropathy was denied in an 
unappealed rating decision in December 2006 and there is no 
current unresolved claim for increased rating for diabetes 
mellitus; it is thus not clear if the representative is asserting 
a request for increased rating, a request to reopen a previously-
denied claim, or both.  

However, based on the evidence currently of record, the Veteran 
does not meet the schedular criteria for a TDIU and does not meet 
the criteria for extra-schedular referral under 38 CFR § 4.16(b). 

The Board accordingly finds the claim for a TDIU must be denied.


ORDER

Evaluation in excess of 30 percent for a duodenal ulcer, post-
operative vagotomy, hemigastrectomy and gastrojejunostomy is 
denied.

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


